— In an action, inter alia, to recover damages for fraud, the defendant Sam Ailany, also known as Nahum Hilany, appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated March 9, 2004, which denied his motion to vacate a judgment of the same court dated May 29, 2003, entered upon his default in appearing.
Ordered that the order is affirmed, with costs.
The appellant was required to demonstrate a reasonable excuse for the default and a meritorious defense (see CPLR 5015 [a] [1]; Santiago v New York City Health & Hosps. Corp., 10 AD3d 393 [2004]; Spells v A&P Supermarkets, 253 AD2d 422 *540[1998]; Roussodimou v Zafiriadis, 238 AD2d 568, 569 [1997]). The appellant failed to make that showing. H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.